DETAILED ACTION

This action is in response to the Application filed on 06/04/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “system error loop of the flyback power supply” of claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 – 5, 7 – 8, 11, 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0334428; (hereinafter Arima) in view of US Pub. No. 2018/0337591; (hereinafter Shen).

Regarding claim 1, Arima [e.g. Figs. 1 - 7] discloses an over-current protection module [e.g. 13] for a flyback power supply having a transformer, comprising: a switch control unit [e.g. Fig. 3; 33], configured to generate a control signal [e.g. Sdrv] in a first period [e.g. Figs. 5 - 7; t0-t3] to control a transistor switch [e.g. Fig. 2; SW] coupled to a primary side of the transformer [e.g. Fig. 2; 12], wherein the transistor switch is turned on in a first duty cycle of the control signal [e.g. Figs. 5 - 7; Ton] and the transistor switch is turned off in a second duty cycle of the control signal [e.g. Figs. 5 - 7; Tdmg]; a transformation unit [e.g. Fig. 4; 34a, 34b, 34c], coupled to the switch control unit, configured to generate a compensation current [e.g. Icomp] according to the second duty cycle [e.g. Fig. 4; with respect to output of 33a being input to 34a and S2; Figs. 6 – 7 Icomp is provided when the second duty cycle ends as detected by 34a]; a timing control unit [e.g. Fig. 4; S2], coupled to the transformation unit, configured to output the compensation current [e.g. by closing operation of switch S2] to an impedance unit [e.g. Fig. 2; Rcomp] to generate an impedance cross voltage [e.g. Vcs] in a shut-off period of the transistor switch of the first period [e.g. Figs. 6 – 7; low voltage of Vcs between t1 – t3].
Arima fails to disclose a current control unit, coupled to the timing control unit and the impedance unit, configured to determine an over-current reference voltage according to the impedance cross voltage for the over-current protection module in a second period following the first period.
Shen [e.g. Fig. 1] teaches a current control unit [e.g. 130], coupled to the timing control unit [e.g. 160] and the impedance unit [e.g. R4, C1], configured to determine an over-current reference voltage [e.g. VCS2] according to the impedance cross voltage [e.g. VCS1] for the over-current protection module in a second period following the first period [e.g. Fig. 2; T2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Arima by a current control unit, coupled to the timing control unit and the impedance unit, configured to determine an over-current reference voltage according to the impedance cross voltage for the over-current protection module in a second period following the first period as taught by Shen in order of being able to prevent overheat or damaged due to the continuous high current.
 
Regarding claim 3, Arima [e.g. Figs. 1 - 7] discloses further comprising: an over-current protection unit [e.g. 32], coupled to the timing control unit [e.g. S2], the impedance unit [e.g. Rcomp] and the current control unit [e.g. 35], wherein the over-current protection unit is configured to determine whether a current flowing through the transistor switch is higher than a current limit [e.g. Vlim] or not based on the over-current reference voltage [e.g. Vcs] in the second period [e.g. Fig. 6; t3-t6; paragraph 104 recites “a turning-off signal generator 32 comparing a voltage Vcs at the current detecting terminal CS with an upper limit current detecting voltage Vlim to generate a turning-off signal Soff indicating the timing for turning off the switching transistor SW” Paragraph 105 recites “The power controlling IC 13 includes a drive pulse generator 33 generating a drive signal (drive pulse) Sdrv for the switching transistor SW in response to the turning-on signal Son generated by the turning-on signal generator 31 and the turning-off signal Soff generated by the turning-off signal generator 32”]. 
 
Regarding claim 4, Arima [e.g. Figs. 1 - 7] discloses wherein the over-current protection unit is configured to determine whether a product of the current flowing through the transistor switch and a serial resistor achieves the over-current reference voltage or not to determine whether the current is higher than the current limit or not [e.g. the claim states the alternative “or not”, therefore said alternative is used by the examiner for the rejection of this claim]. 
 
Regarding claim 5, Arima [e.g. Figs. 1 - 7] discloses wherein when the current flowing through the transistor switch exceeds the current limit, the over-current protection unit is configured to perform an over-current protection measurement [e.g. Fig. 6; t3-t6; paragraph 104 recites “a turning-off signal generator 32 comparing a voltage Vcs at the current detecting terminal CS with an upper limit current detecting voltage Vlim to generate a turning-off signal Soff indicating the timing for turning off the switching transistor SW” Paragraph 105 recites “The power controlling IC 13 includes a drive pulse generator 33 generating a drive signal (drive pulse) Sdrv for the switching transistor SW in response to the turning-on signal Son generated by the turning-on signal generator 31 and the turning-off signal Soff generated by the turning-off signal generator 32”]. 

Regarding claim 7, Arima [e.g. Figs. 1 - 7] discloses wherein the over-current protection module is implemented inside an integrated circuit (IC) chip [e.g. 13], and the impedance unit is implemented outside the IC chip [e.g. Fig. 2; as shown outside of 13]. 
 
Regarding claim 8, Arima fails to disclose wherein the first duty cycle of the control signal is controlled by a system error loop of the flyback power supply. 
Shen [e.g. Figs. 1 - 2] teaches wherein the first duty cycle [e.g. T1] of the control signal [e.g. Fig. 2; SIGDRV] is controlled by a system error loop of the flyback power supply [e.g. error loop provided by 120].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Arima by wherein the first duty cycle of the control signal is controlled by a system error loop of the flyback power supply as taught by Shen in order of being able to prevent overheat or damaged due to the continuous high current.

Regarding claim 11, Arima [e.g. Figs. 1 - 7] discloses an over-current protection method for controlling a flyback power supply having a transformer [e.g. Fig. 2; 12], comprising: generating a control signal [e.g. Sdrv] in a first period [e.g. Figs. 5 - 7; t0-t3] to control a transistor switch [e.g. Fig. 2; SW] coupled to a primary side of the transformer, wherein the transistor switch is turned on in a first duty cycle of the control signal [e.g. Figs. 5 - 7; Ton] and the transistor switch is turned off in a second duty cycle of the control signal [e.g. Figs. 5 - 7; Tdmg];  generating a compensation current [e.g. Icomp] according to the second duty cycle in the first period [e.g. Fig. 4; with respect to output of 33a being input to 34a and S2; Figs. 6 – 7 Icomp is provided when the second duty cycle ends as detected by 34a]; outputting the compensation current [e.g. by closing operation of switch S2] to an impedance unit [e.g. Fig. 2; Rcomp] to generate an impedance cross voltage [e.g. Vcs] in a shut-off period of the transistor switch of the first period [e.g. Figs. 6 – 7; low voltage of Vcs between t1 – t3].
Arima fails to disclose determining an over-current reference voltage according to the impedance cross voltage to determine whether a current flowing through the transistor switch is higher than a current limit or not in a second period following by the first period according to the over-current reference voltage.
Shen [e.g. Fig. 1] teaches determining an over-current reference voltage [e.g. VCS2] according to the impedance cross voltage [e.g. VCS1] to determine [e.g. 140] whether a current flowing through the transistor switch [e.g. Q1] is higher than a current limit or not in a second period [e.g. Fig. 2; T2] following by the first period [e.g. Fig. 2; T1] according to the over-current reference voltage.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Arima by determining an over-current reference voltage according to the impedance cross voltage to determine whether a current flowing through the transistor switch is higher than a current limit or not in a second period following by the first period according to the over-current reference voltage as taught by Shen in order of being able to prevent overheat or damaged due to the continuous high current.

Regarding claim 13, Arima [e.g. Figs. 1 - 7] discloses further comprising: determining whether a product of the current flowing through the transistor switch and a serial resistor achieves the over-current reference voltage or not to determine whether the current is higher than the current limit or not [e.g. the claim states the alternative “or not”, therefore said alternative is used by the examiner for the rejection of this claim]. 
 
Regarding claim 14, Arima [e.g. Figs. 1 - 7] discloses further comprising: performing an over-current protection measurement when the current flowing through the transistor switch exceeds the current limit [e.g. Fig. 6; t3-t6; paragraph 104 recites “a turning-off signal generator 32 comparing a voltage Vcs at the current detecting terminal CS with an upper limit current detecting voltage Vlim to generate a turning-off signal Soff indicating the timing for turning off the switching transistor SW” Paragraph 105 recites “The power controlling IC 13 includes a drive pulse generator 33 generating a drive signal (drive pulse) Sdrv for the switching transistor SW in response to the turning-on signal Son generated by the turning-on signal generator 31 and the turning-off signal Soff generated by the turning-off signal generator 32”].. 
 	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arima in view of Shen and further in view of US Pub. No. 2011/0157924; (hereinafter Huynh).

Regarding claim 6, Arima fails to disclose wherein the over-current protection module and the impedance unit are implemented inside an integrated circuit (IC) chip, and an impedance value of the impedance unit is adjustable. 
Huynh [Fig. 6] teaches wherein the over-current protection module [e.g. 149] and the impedance unit [e.g. 140 and resistor directly connected to 140] are implemented inside an integrated circuit (IC) chip [e.g. 107], and an impedance value of the impedance unit is adjustable [e.g. by ON/OFF operation of 140].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Arima by wherein the over-current protection module and the impedance unit are implemented inside an integrated circuit (IC) chip, and an impedance value of the impedance unit is adjustable as taught by Huynh in order of being able to 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the over-current protection module and the impedance unit are implemented inside an integrated circuit (IC) chip, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The term “integral” / “integrated” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the impedance unit adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).


Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arima in view of Shen and further in view of US Pub. No. 2020/0153342; (hereinafter Takahashi).

Regarding claim 9, Arima fails to disclose wherein a length of the first duty cycle is negative related to an input voltage of the flyback power supply. 
Takahashi [e.g. Fig. 7] teaches wherein a length of the first duty cycle is negative related to an input voltage of the flyback power supply [e.g. paragraph 071 recites “FIG. 7 shows a map that prescribes a relationship between the input voltage Vin and the duty ratio in feed-forward control. This map indicates a negative correlation in which the duty ratio decreases as the input voltage Vin increases, within a variation range of the input voltage Vin”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Arima by wherein a length of the first duty cycle is negative related to an input voltage of the flyback power supply as taught by Takahashi in order of being able to suppresses output variations and overcurrent caused by sudden changes in input voltage, reduces ripple current, and prevents occurrence of a discontinuous mode of electrical current.

Regarding claim 15, Arima fails to disclose wherein a length of the first duty cycle is negative related to an input voltage of the flyback power supply. 
Takahashi [e.g. Fig. 7] teaches wherein a length of the first duty cycle is negative related to an input voltage of the flyback power supply [e.g. paragraph 071 recites “FIG. 7 shows a map that prescribes a relationship between the input voltage Vin and the duty ratio in feed-forward control. This map indicates a negative correlation in which the duty ratio decreases as the input voltage Vin increases, within a variation range of the input voltage Vin”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Arima by wherein a length of the first duty cycle is negative related to an input voltage of the flyback power supply as taught by Takahashi in order of being able to suppresses output variations and overcurrent caused by sudden changes in input voltage, reduces ripple current, and prevents occurrence of a discontinuous mode of electrical current.
Allowable Subject Matter
Claims 2, 10, 12 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the current control unit is configured to determine the over-current reference voltage according to an over-current upper bound voltage and an over-current compensation voltage, wherein the over-current compensation voltage is a product of the impedance cross voltage and a constant”.
		The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the control signal further includes a blank duty cycle, such that the first duty cycle, the second duty cycle and the blank duty cycle form the first period, wherein a total time period of the first duty cycle and the second duty cycle is fixed”.
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: determining the over-current reference voltage according to an over-current upper bound voltage and an over-current compensation voltage, wherein the over-current compensation voltage is a product of the impedance cross voltage and a constant”.
The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the control signal further includes a blank duty cycle, such that the first duty cycle, the second duty cycle and the blank duty cycle form the first period, wherein a total time period of the first duty cycle and the second duty cycle is fixed”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2008/0291701 discloses a power converter for compensating maximum output power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838